DETAILED ACTION
1.	This office action is in response to the arguments filed on 1/28/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 8/06/2019 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Drawings
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "81, 82 and 83" have been used to designate power source and “82 and 83” have been used to designate charging means.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

8. 	 The drawings are objected to because boxes 6 and 81 in figures 1-2 are not shown or labeled as to their use or purpose. Although these item numbers are described in the specification, one of ordinary skill in the art should be able to look at a drawing and form a general idea of what the drawing is doing without having to refer to the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If 

Response to Arguments
9.	Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
 	Applicant argues “Further, buck and boost functions, as described in Hari, step up and down only direct current and have nothing to do with alternating current as is provided in the claims, as amended. Accordingly, the Hari reference does not teach all of the elements recited in Applicant’s claims as at least in the two aspects discussed above, the Hari reference is deficient. Further, Risberg does not cure the deficiencies of Hari as it makes no mention of alternating current or how Hari could be modified to work as claimed by Applicant. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejection of claim 14.
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figure 1 of Hari discloses the 
The electrical line through LD1, L, LD2 for connecting and disconnecting the to the input voltage Vin and the output voltage Vout by switch HD1, HD2. 
The electrical line through LD1, L, HD2 is between the first contact point SW1 and the second contact point 100b. The alternating current is between SW1 and SW2 by H-bridge configuration HD1, LD1, HD2, LD2.
The paragraph 0002 shows “H-bridge configuration being turned on in alternating fashion”. Thus, the alternating current is between SW1 and SW2 by H-bridge configuration HD1, LD1, HD2, LD2 is the alternating fashion.
Applicant does not specify the component of public address system and the alternating current electrical line in details.

Claim Objections
10.	Claim 6 is objected to because of the following informalities:
In regards to claim 6, lines 3 and 6, it appears that “the electrical line” should be “the alternating current electrical line”.
In regards to claim 17, lines 10, it appears that “the electrical line” should be “the alternating current electrical line”.
Appropriate correction is required.

Claim Rejections - 35 USC §103
11.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	 Claims 1-2, 4-7, 9-10, 13, 16-17, and 19-20 are reject rejected under 35 U.S.C. 103 as being unpatentable over Hari [US 2015/0381039 A1] and in view of MacDonald [US 2019/0006855 A1].

Regarding claim 1, Hari discloses a device [100, FIG. 1] for electrically connecting and disconnecting portions [portions of LD1, LD2, FIG. 1] of an alternating current electrical line [line through LD1, L, LD2, FIG. 1], [(the paragraph 0002) shows “H-bridge configuration HD1, LD1, HD2, LD2 being turned on in alternating fashion”] comprises:

a controller [SWITCHING CONTROL 104, FIG. 1] configured to control the switch [HD1 or HD2, FIG. 1]  based on at least one electrical characteristic [electrical characteristic of Vout, FIG. 1] at the second contact point [point at 100b, FIG. 1], a power supply [+ V -, FIG. 1] configured to be electrically connected to the first contact point [point at SW1, FIG. 1] via the switch [HD1, FIG. 1], wherein the switch [HD1 or HD2, FIG. 1] is configured to switch [HD1 or HD2, FIG. 1] between: 
(a) a first configuration [HDRV1, LDRV1, HDRV2, LVRD2 at period of BOOST, FIG. 6] where the first contact point [point at SW1, FIG. 1] and the power supply [+ V -, FIG. 1] are electrically connected with each other [by HD1, FIG. 1], [HDRV1 at period of BOOST, FIG. 6] while the first and the second contact point [points at SW1 and 100b, FIG. 1] are electrically disconnected [by HD2, FIG. 1], [HDRV2, at period of BOOST, FIG. 6] from each other, and (b) a second configuration [HDRV1, LDRV1, HDRV2, LVRD2 at period of BUCK, FIG. 6] where the first contact point [point at SW1, FIG. 1] and the power supply [+ V -, FIG. 1] are electrically disconnected [by HD1, FIG. 1], [HDRV1 at period of BUCK, FIG. 6] while the first and the second contact point [points 
Hari does not discloses an alternating current electrical line of a public address system.
However, MacDonald an alternating current electrical line [Power Source 12, FIG. 1], [alternating current (AC) electricity received from a system power source 12, (paragraph 0047)] of a public address system [10, 12, FIG. 1], [the portable powered public address (PA) speaker sound system 10, (paragraph 0044)]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the public address system of Hari to include an alternating current electrical line of a public address system of MacDonald for the purpose of complying with energy efficiency standards in order to conserve energy, (paragraph 0047).

Regarding claim 2, Hari further discloses a transforming [by R1, R2, FIG. 1] and rectifying means [D1, FIG. 1] which is electrically connected to at least one of the first and the second contact point [points at SW1 and 100b, FIG. 1] and is configured to transform [by R1, R2, FIG. 1] alternating current [alternating current between SW1 and SW2 by HD1, HD2, FIG. 1], [H-bridge configuration being turned on in alternating fashion, (paragraph 0002)] supplied via the alternating current electrical line [line through LD1, L, LD2, FIG. 1], [(the paragraph 0002) shows “H-bridge configuration HD1, LD1, HD2, LD2 being turned on in alternating fashion”] into direct current [Vout, FIG. 1, FIG. 6] and a charging means [D2, FIG. 1] for charging a power source [CO, FIG. 1] 

Regarding claims 4, and 9, Hari further discloses the switch [HD1 or HD2, FIG. 1] further comprises a first switch [HD1, FIG. 1] and a second switch [HD2, FIG. 1] electrically connected to each other in series [HD1, HD2 are in series, FIG. 1] between the first contact point [point at SW1, FIG. 1] and the second contact point [point at 100b, FIG. 1].

Regarding claims 5, 10, and 13, Hari further discloses the control means [124, 126, FIG. 1] is further configured to store [by 108, FIG. 1, FIG. 5] a timing information [by CLK, FIG. 1, FIG. 6] concerning the at least one electrical characteristic [characteristic of Vout, FIG. 1] at second contact point [point at 100b, FIG. 1].

Regarding claim 6, Hari further discloses the power supply [+ V -, FIG. 1] is configured to apply at least one DC pulse [DC pulse of Vout, FIG. 1, FIG. 6], preferably a DC pulse pattern [DC pulse pattern of Vout, FIG. 1, FIG. 6], to the electrical line [line through LD1, L, LD2, FIG. 1], and the control means [124, 126, FIG. 1] is configured to control the switching [by HD1, HD2, FIG. 1] from the first [HDRV1, LDRV1, HDRV2, LVRD2 at period of BOOST, FIG. 1] to the second configuration [HDRV1, LDRV1, HDRV2, LVRD2 at period of BUCK, FIG. 6] depending on the detection [109, FIG. 1] of the DC pulse pattern [DC pulse pattern of Vout, FIG. 1, FIG. 6] received via the 

Regarding claim 7, Hari further discloses a resetting means [112, 118, FIG. 1] for setting the connecting/disconnecting device [HD1, HD2, FIG. 1] into a default mode [HDRV1, LDRV1, HDRV2, LVRD2 at period of BUCK or BOOST, FIG. 1], 
an orientation determining means [108, FIG. 1] for determining in the default mode [HDRV1, LDRV1, HDRV2, LVRD2 at period of BUCK or BOOST, FIG. 1] at which contact point [point at SW1 or 100b, FIG. 1] a pilot signal [MODE, FIG. 1] is detected first [VCOMP at period of BUCK or BOOST, FIG. 6], 
and a configuration setting means [112, 118, FIG. 1] for setting the contact point [point at SW1 or 100b, FIG. 1], receiving [by 104, FIG. 1] the pilot signal [MODE, FIG. 1] first as first contact point [point at SW1, FIG. 1] and the other contact point [point at 100b, FIG. 1] as second contact point [point at 100b, FIG. 1].

Regarding claim 16, Hari discloses a method [FIG. 1 and FIG. 6] for detecting [by 109, FIG. 1] a failure [failure of Vout, FIG. 1] in an alternating current electrical line [line through LD1, L, LD2, FIG. 1] comprising: 
switching a switch [HD1 or HD2, FIG. 1] configured to electrically connect and disconnect a first and a second contact point [points at SW1 and 100b, FIG. 1] , wherein the first and the second contact point [points at SW1 and 100b, FIG. 1]  are configured to be electrically connected to respective portions [portions of LD1, LD2, FIG. 1] of the alternating current electrical line [line through LD1, L, LD2, FIG. 1], from a second 
wherein first configuration [HDRV1, LDRV1, HDRV2, LVRD2 at period of BOOST, FIG. 1] where the first contact point [point at SW1, FIG. 1] and the power supply [+ V -, FIG. 1] are electrically connected with each other [by HD1, FIG. 1], [HDRV1 at period of BOOST, FIG. 6] while the first and the second contact point [points at SW1 and 100b, FIG. 1] are electrically disconnected from each other [by HD2, FIG. 1], [HDRV2, at period of BOOST, FIG. 6], and a second configuration [HDRV1, LDRV1, HDRV2, LVRD2 at period of BUCK, FIG. 6] where the first contact point [point at SW1, FIG. 1] and the power supply [+ V -, FIG. 1] are electrically disconnected [by HD1, HD2, FIG. 1] while the first and the second contact point [points at SW1 and 100b, FIG. 1] are electrically connected with each other [by HD1, HD2, FIG. 1], [HD1, HDRV2, at period of BUCK, FIG. 6], 
applying [by + V -, FIG. 1 ] by the respective power supply electrical power [voltage on + V -, FIG. 1] to the respective portions [portions of LD1, LD2, FIG. 1] of the alternating current electrical line [line through LD1, L, LD2, FIG. 1] via the respective first contact points [points at SW1 and 100b, FIG. 1], measuring [by R1, R2, 109, FIG. 1] at least one electrical characteristic [electrical characteristic of Vout, FIG. 1] at the second contact point [point at 100b, FIG. 1] in order to determine the absence of a short-circuit [when Vout , FIG. 1, FIG. 6 is regulated] in the respective portion [portions of HD1, HD2, FIG. 1] of the alternating current electrical line [line through LD1, L, LD2, FIG. 1];

Hari does not discloses an alternating current electrical line of a public address system.
However, MacDonald an alternating current electrical line [Power Source 12, FIG. 1], [alternating current (AC) electricity received from a system power source 12, (paragraph 0047)] of a public address system [10, 12, FIG. 1], [the portable powered public address (PA) speaker sound system 10, (paragraph 0044)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the public address system of Hari to include an alternating current electrical line of a public address system of MacDonald for the purpose of complying with energy efficiency standards in order to conserve energy, (paragraph 0047).

Regarding claim 17, Hari further discloses switching [by HD1 or HD2, FIG. 1] the switch [HD1 or HD2, FIG. 1] in a third configuration [HDRV1, HDRV2, at period of BUCK or BOOST, FIG. 6] where the second contact point [point at 100b, FIG. 1] and the power supply [+ V -, FIG. 1] are electrically connected with each other [HDRV1, LVRD2 at period of BUCK or BOOST, FIG. 6], while the first and the second contact point [points at SW1 and 100b, FIG. 1] are electrically disconnected from each other [by HD2, FIG. 1], [LVRD2 at period of BUCK or BOOST, FIG. 6], and while the first contact point [point at SW1, FIG. 1] and the power supply [+ V -, FIG. 1] are electrically disconnected from each other [by HD1, FIG. 1], [HDRV1, at period of BUCK or BOOST, FIG. 6];
applying [by + V -, FIG. 1] by the respective power supply electrical power [voltage on + V -, FIG. 1] to the respective portions [portions of LD1, LD2, FIG. 1] of the alternating current electrical line [line through LD1, L, LD2, FIG. 1] via the respective contact points [point at SW2, FIG. 1], 
 measuring [by 109, FIG. 1] at least one electrical characteristic [characteristics of Vout, FIG. 1] at the second contact point [point at 100b, FIG. 1] in order to determine [by 109, FIG. 1] the absence of a short-circuit [when Vout, FIG. 1, FIG. 6 is regulated] in the respective portions [portions of LD1, LD2, FIG. 1] of the electrical line [line through LD1, L, LD2, FIG. 1]; 
wherein the switching [by HD1 or HD2, FIG. 1], applying [by + V -, FIG. 1], and measuring processes [by 109, FIG. 1] are carried out after the characteristics [characteristics of Vout, FIG. 1] are measured [by 109, FIG. 1].

Regarding claim 19, Hari further discloses each of the power supply [+ V -, FIG. 1] of the connecting/disconnecting devices [HD1, HD2, FIG. 1] applies at least one DC pulse [DC pulse of Vout, FIG. 1, FIG. 6], preferably a DC pulse pattern [DC pulse pattern of Vout, FIG. 1, FIG. 6], to the alternating current electrical line [line through LD1, L, LD2, FIG. 1], and each of the control means [124, 126, FIG. 1] carries out in the third step [VCOM at T6-T7, FIG. 6] corresponding to the DC pulse [DC pulse of Vout, FIG. 1, FIG. 6],  preferably to the DC pulse pattern [DC pulse pattern of Vout, FIG. 1, FIG. 6], in order to detect the absence of a short-circuit [when Vout, FIG. 1, FIG. 6 is regulated] at the respective portion [portions of HD1, HD2, FIG. 1] of the alternating current electrical line [line through LD1, L, LD2, FIG. 1].

Regarding claim 20, Hari further discloses results [voltage of Vout, FIG. 1] of each measurement [by 109, FIG. 1] are stored in a storage [by CO, FIG. 1] of the respective connecting/disconnecting device [HD1, HD2, FIG. 1].

13.	 Claims 3, 8, and 11-12 are reject rejected under 35 U.S.C. 103 as being unpatentable over Hari [US 2015/0381039 A1] modified by MacDonald [US 2019/0006855 A1], as applied to claim 1 above, and in view of Jayaraj [US 2015/0091544 A1].

Regarding claims 3 and 8, Hari does not disclose the control means is further configured to control the switch such that the switch switches from the second to the 
However, Jayaraj teaches the control means [24, 75, 140, 144, FIG. 2] is further configured to control the switch [M1 or M2, FIG. 2] such that the switch [M1 or M2, FIG. 2] switches from the second [VFB, IL, NGATE at PFM Mode, FIG. 5] to the first configuration [VFB, IL, NGATE at PWM Mode, FIG. 5] when a voltage [VFB, FIG. FIG. 2, FIG. 6] at the first contact point [point at VFB, FIG. 2] is lower than [VFB at T5, FIG. 6] a predetermined threshold value [VREF2 at T5, FIG. 6].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the device of Hari to include the control means is further configured to control the switch such that the switch switches from the second to the first configuration when a voltage at the first contact point is lower than a predetermined threshold value of Jayaraj for the purpose of having both PWM and PFM modes of operation so as to satisfy requirements for high efficiency over heavy and light load conditions, (paragraph 0022).

Regarding claim 11, Hari further discloses the switch [HD1 or HD2, FIG. 1] further comprises a first switch [HD1, FIG. 1] and a second switch [HD2, FIG. 1] electrically connected to each other in series [HD1, HD2 are in series, FIG. 1] between the first contact point [point at SW1, FIG. 1] and the second contact point [point at 100b, FIG. 1].

.

14.	 Claim 14 is reject rejected under 35 U.S.C. 103 as being unpatentable over MacDonald [US 2019/0006855 A1], in view of Hari [US 2015/0381039 A1] and Risberg [US 2013/0236031 A1].

Regarding claim 14, MacDonald discloses a public address system [10, 12, FIG.1], [the portable powered public address (PA) speaker sound system 10, (paragraph 0044)].
MacDonald does not disclose a plurality of connecting/disconnecting devices including: a switch configured to electrically connect and disconnect a first and a second contact point, wherein the first and the second contact point are configured to be electrically connected to respective portions of an alternating current electrical line, a controller configured to control the switch based on at least one electrical characteristic at the first and/or second contact point, and a power supply configured to be electrically connected to the first contact point via the switch, wherein the switch is configured to switch between: (a) a first configuration where the first contact point and the power supply are electrically connected with each other while the first and the second contact point are electrically disconnected from each other, and (b) a second configuration 
an electrical line comprising a plurality of portions connecting the plurality of connecting/disconnecting devices to each other.
However, Hari teaches a plurality of connecting/disconnecting devices [HD1, HD2, FIG. 1] including: a switch [HD1 or HD2, FIG. 1] configured to electrically connect and disconnect [by HD1, HD2, FIG. 1] a first and a second contact point [points at SW1 and 100b, FIG. 1] , wherein the first and the second contact point [points at SW1 and 100b, FIG. 1]  are configured to be electrically connected [by HD1, HD2, FIG. 1] to respective portions [portions of LD1, L, LD2, FIG. 1 ] of the alternating current electrical line [line through LD1, L, LD2, FIG. 1];
a controller [SWITCHING CONTROL 104, FIG. 1] configured to control the switch [HD1 or HD2, FIG. 1] based on at least one electrical characteristic [electrical characteristic of Vout, FIG. 1] at the second contact point [point at 100b, FIG. 1], a power supply [+ V -, FIG. 1] configured to be electrically connected [by HD1, FIG. 1] to the first contact point [point at SW1, FIG. 1] via the switch [HD1 or HD2, FIG. 1], wherein the switch [HD1 or HD2, FIG. 1] is configured to switch [by HD1 or HD2, FIG. 1] between:
(a) a first configuration [HDRV1, LDRV1, HDRV2, LVRD2 at period of BOOST, FIG. 6] where the first contact point [point at SW1, FIG. 1] and the power supply [+ V -, FIG. 1] are electrically connected with each other [by HD1, FIG. 1], [HDRV1 at period of BOOST, FIG. 6] while the first and the second contact point [points at SW1 and 100b, FIG. 1]  are electrically disconnected from each other [by HD2, FIG. 1], [HDRV2, at  [by HD1, HD2, FIG. 1], [HD1, HDRV2, at period of BUCK, FIG. 6];
and an alternating current electrical line [line through LD1, L, LD2, FIG. 1] comprising a plurality of portions [portions of LD1, LD2, FIG. 1] connecting the plurality of connecting/disconnecting devices to each other [by HD1, HD2, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the public address system of MacDonald to include features of Hari for the purpose of facilitating efficiency improvements, and mitigating ripple during transitions (paragraph 0004).
Hari also does not discloses a plurality of loudspeakers connected in parallel to the line, and an output module connected to the alternating current electrical line and configured to output an audio signal to the alternating current electrical line.
However, Risberg teaches a plurality of loudspeakers [two speakers of G1, Fig. 1] connected in parallel [two speakers of G1 are in parallel, Fig. 1, (paragraph 0031)] to the line [line through 3, 2, A1, Fig. 1], and an output module [G1, Fig. 1] connected to the alternating current electrical line [line through 3, 2, A1, Fig. 1] and configured to output an audio signal [output signal of A1, Fig. 1] to the alternating current electrical line [line through 3, 2, A1, Fig. 1].
.

15.	 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald [US 2019/0006855 A1] modified by Hari [US 2015/0381039 A1], Risberg [US 2013/0236031 A1], as applied to claim 14 above and in view of Kim [US 2018/0068647 A1].

Regarding claim 15, MacDonald does not discloses the output module is further configured to output a pilot signal to the alternating current electrical line, and the control means is configured to control the switch based on the pilot signal.
However, Hari teaches the output module [108, FIG. 1] is further configured to output a pilot signal [MODE, FIG. 1] to the alternating current electrical line [line through LD1, L, LD2, FIG. 1], and the control means [124, 126, FIG. 1] is configured to control the switch [HD1 or HD2, FIG. 1] based on the pilot signal [MODE, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the public address system of MacDonald to include the output module is further configured 
Hari also does not discloses the pilot signal is preferably in a range from 10 Hz to 25 KHz, more preferably in a range from 10 Hz to 20 Hz, furthermore preferably in a range from 20 KHz to 25 KHz, most preferably at 22 KHz.
However, Kim teaches the pilot signal [output signal of 11, FIG. 3, (paragraph 0035)] is preferably in a range from 10 Hz to 25 KHz (paragraph 0036), more preferably in a range from 10 Hz to 20 Hz (paragraph 0036), furthermore preferably in a range from 20 KHz to 25 KHz (paragraph 0036), most preferably at 22 KHz (paragraph 0036).
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the device of MacDonald to include the pilot signal is preferably in a range from 10 Hz to 25 KHz, more preferably in a range from 10 Hz to 20 Hz, furthermore preferably in a range from 20 KHz to 25 k, most preferably at 22 KHz of Kim for the purpose of generating human frequencies for hearing, (paragraph 0036).

16.	 Claim 18 is reject rejected under 35 U.S.C. 103 as being unpatentable over MacDonald [US 2019/0006855 A1] modified by Hari [US 2015/0381039 A1], Risberg [US 2013/0236031 A1], as applied to claim 14 and in view of Polarouthu [US 2018/0175812 A1]. 


However, Polarouthu teaches the switch [125, FIG. 1] comprises a first switch [M3, M4, FIG. 1] corresponding to the first contact point [at OUTP, FIG. 1] and a second switch [M5, M6, FIG. 1] corresponding to the second contact point [at OUTM, FIG. 1] and a loudspeaker terminal [at OUTP or OUTM, FIG. 1] for connecting the loudspeaker [140, FIG. 1] provided between the first switch [M3, M4, FIG. 1] and the second switch [M5, M6, FIG. 1], wherein the first switch [M3, M4, FIG. 1] is switched based on the electrical characteristic [voltage at OUTP, FIG. 1] at the first point [at OUTP, FIG. 1], and the second switch [M5, M6, FIG. 1] is switched based on the electrical characteristic [voltage at OUTM, FIG. 1] at the second point [at OUTM, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the device of Hari to include the switch comprises a first switch corresponding to the first contact point and a second switch corresponding to the second contact point and a loudspeaker terminal for connecting the loudspeaker provided between the first switch and the second switch, wherein the first switch is switched based on the electrical characteristic at the first point, and the second switch is switched based on the .

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone 

/Trinh Dang/
Examiner, Art Unit 2838

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838